Case 16-33498   Doc 43   Filed 02/26/19 Entered 02/26/19 11:51:39   Desc Main
                           Document     Page 1 of 5
Case 16-33498   Doc 43   Filed 02/26/19 Entered 02/26/19 11:51:39   Desc Main
                           Document     Page 2 of 5
Case 16-33498   Doc 43   Filed 02/26/19 Entered 02/26/19 11:51:39   Desc Main
                           Document     Page 3 of 5
Case 16-33498   Doc 43   Filed 02/26/19 Entered 02/26/19 11:51:39   Desc Main
                           Document     Page 4 of 5
Case 16-33498   Doc 43   Filed 02/26/19 Entered 02/26/19 11:51:39   Desc Main
                           Document     Page 5 of 5
